 476DECISIONSOF NATIONAL LABOR RELATIONS BOARDChas.Ind.Co.and Walter R. Johnson.Case 38-CA-1552May 4, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn January 15, 1973, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Chas. Ind. Co., Rockford,Illinois, its officers,agents, successors,and assigns,shall take the action set forth in the said recom-mended Order.'We need not determine whether,as the General Counsel contends, theRespondent in fact violated its contract with Local 150, International Unionof Operating Engineers,inasmuch as this issue is irrelevant to the questionwhether the Employer violated Sec. 8(aXl) and (3) of the Act by interrogat-ing and discharging Walter Johnson.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN,Administrative Law Judge: Upona charge filed on August14, 1972,and an amended chargefiled on August29, 1972, by WalterR. Johnson,an individ-ual, herein called Johnson, the Officer-in-Charge for Subre-gion 38 of the NationalLaborRelations Board,hereincalled the Board,issued a complaint on September14, 1972,and an amendment to the complaint on October13, 1972,on behalf of the General Counsel of the Board against Chas.Ind. Co.,herein called the Respondent,alleging violationsof Section 8(a)(3) and(1) of the NationalLaborRelationsAct, as amended(29 U.S.C. Sec.151,et seq.),herein calledthe Act. In its duly filed answer, the Respondent, whileadmitting certain allegations of the complaint, denied thecommission of any unfair labor practices.Pursuant to notice, a hearing in this case was held beforeme at Rockford,Illinois,on October 25, 1972. All partieswere represented and were afforded full opportunity to beheard, to introduce relevant evidence, to present oral argu-ment and to file briefs. Oral argument was waived. Briefswere filed by counsel for the General Counsel and the Re-spondent. Upon consideration of the entire record hereinand upon my observation of each witness appearing beforeme, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAlthough the Respondent denied in its answer that it wasan employer engaged in commerce within the meaning ofthe Act, Respondent at the hearing herein stipulated that itpurchased more than $50,000 worth of materials within theState of Illinois in which it is engaged in the constructionof roads in which concrete is used. These roads are builtwith Federal funds and are used by interstate traffic. Re-spondent purchases more than $50,000 worth of cementfrom companies which, in turn, are engaged in interstatecommerce. At the hearing, when asked if the Respondentwaives denials as to commerce, the Respondent answered inthe affirmative.Accordingly, it is admitted, and I find, that the Respon-dent is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.'IITHE LABOR ORGANIZATION INVOLVEDIt is admitted,and I find,that the InternationalUnion ofOperating Engineers,Local150, is a labor organizationwithin the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Issues1.Did the Respondent discharge Walter R. Johnson inviolation of Section 8(a)(3) of the Act because Johnsonengaged in union activity and/or other concerted protectedactivity?2.Did the Respondent, in violation of Section 8(a)(1) ofthe Act, interfere with, restrain, and coerce its employees byunlawfully interrogating Johnson concerning the latter'sunion or otherwise protected activity?B.The FactsAs noted above, the Respondent is engaged in the busi-ness of road building and construction. The Respondent isa member of Northwestern Illinois Contractors Associationwhich has a current collective-bargaining agreement withi In its brief filed herein, theRespondentstates that it is engaged ininterstate commerce within the meaningof the Act.203 NLRB No. 82 CHAS. IND. CO.477Local 150,InternationalUnion of OperatingEngineers,herein referred to as the Union. This agreement sets forththe bargaining unit andthe scope of the work covered bythe bargaining unit which includes among other things asectionentitled, "Article VIII, Section 1-maintenance andheavy duty repair-when the employer is performing workcovered by this agreement, such employer maintains amaintenanceand repair shop or shops etc., or does repairand equipment and maintenance in the field all employ-ment and applications for employment to perform suchwork shall be in accordance with the terms and provisionsof this agreement." Among the classifications of employeescovered in the unit by this agreement is the classification ofmechanic-welder. Also included in the agreement is a 7-dayunion security clause which requires membership of all per-sons covered by this agreement to become members of theUnion within 7 days after hiring. The contract, however,does not contain an exclusive hiring hall provision.On March 10, after learning from a newspaper advertise-ment of an opening in the Respondent's maintenance shopfor a welder, Walter R. Johnson applied for the job andreceived employment from the Respondent on March 23,1972. Johnson was hired by Harry Poivey, vice presidentand generalmanager ofthe Respondent. Johnson's startingrate was $4 per hour, whereas the union rate for a mechanicwelder according to the contract is $9.10 per hour. Johnsonwas not a member of the Union at the time of his hire and,as related below, did not become a member of the Unionduring his employment with the Respondent.According to Johnson, whose testimony I credit in part,2on the evening of the first day that he worked for theRespondent he went to the union hall and spoke to JerryShepardson,a businessagent of the Union for the Rock-ford,Illinois area.Johnson told Shepardson that whenJohnson was hired he did not know that the Respondentwas a "fair" contractor. By this Johnson meant a contractorwho uses only union employees. Johnson stated that whenhe went to work for the Respondent he discovered he wasworking with all union men. Johnson asked Shepardson fora referral and the latter refused saying that he had welder-mechanics sitting on the bench and he would put them towork in Johnson's place. Johnson told Shepardson that itwas winter, that Johnson had just come from out of theState, that he needed the job and was going to keep it. 3According to Shepardson's testimony, he did not believethat Johnson was a mechanic in the sense envisioned by thecontract with the Respondent.During his employment with the Respondent, Johnson'smain work consisted of welding and repairing heavy equip-ment and other machinery of the Respondent in theRespondent'smaintenanceshop. Johnson also visited theRespondent's jobsites in and around the Rockford, Illinois,area to make repairs of equipment in the field. Accordingto Johnson, he also operated machinery ordinarily operated2 To the extent that I credit a witness only in part,Ido so upon theevidentiary rule that it is not uncommon"to believe some and not all of awitnesses testimony."N L R.B.v.Universal Camera Corporation,179 F 2d749, 754 (C.A. 2).3 This testimony of Johnson is credited inasmuch as when Shepardsontestified he did not testify to this interview and also did not deny that itoccurredby operating engineers such as a "boom cat." He used thecat to move batch boards in and out of the shop so that theboards could be welded and repaired. He was authorized touse the cat by Harry Poivey. Johnson further testified thatseveral of the operating engineers, members of the Union,complained to him about his operation of machinery whichshould have been operated by members of the Union. John-son further testified that, in conformity with the agreementbetween the Union and the Respondent, he should not havebeen making repairs on the heavy machinery at the jobsitebecause this was work which was reserved specifically underthe agreement for members of the Union.'With regard to Johnson's performance as an employeeand as a welder, 5 or 6 weeks after he was hired, Johnsonasked Poivey fora raise.According to Johnson, Poiveyanswered that he considered Johnson an intelligent andaggressiveperson, that Poivey was satisfied with Johnson'swork, and that he would do what he could for Johnson. Thenext day Poivey told Johnson that it was impossible for himto give Johnson a $2-raise, but that he had obtained a $1-raise forJohnson. Johnson accepted that raise.5Late in July 1972, Johnson moved out of the shop a largepiece of equipment known variously as a "D-7" or a "D-9cat." This equipment evidently had a very tall part which,when driven out of the shop by Johnson, struck an overheadcrane and damaged it considerably. Thereafter, Johnsoncalled the attention of Poivey to this damage. According toJohnson, Poivey told the latter that he, Poivey, would appre-ciate it if Johnson let the operatingengineersmove theequipment, that Johnson only caused trouble when he didoperate the equipment. Poivey's testimony as to this inci-dent was merely that when he saw the damage he becamevery angry and told Johnson to leave it alone. However,Poivey could not recall whether he told Johnson not tooperate any other machinery. In any event, Johnson was notdisciplined in any manner for the damage he caused.On August 8, 1972, Johnson was called to repair a ma-chine at a,lobsite of the Respondent located at an airportbeing built for the Rockford,Illinois,area. On the job, hespoke to John Owens, a member of the Union and a craneoperator. He told Owens that "this was the worst bunch hehad ever worked from" and that if he joined the Union "hewould straighten this bunch out."6On that same day, in the evening, Johnson once againvisited the union hall and spoke to Jerry Shepardson.Among other things, Johnson informed Shepardson that hewas performingwork which, under the Union's contractwith the Respondent, should have been done by membersof the Union. According to Johnson, he told Shepardsonthat he wanted to join the Union and "be right" with theUnion. According to Shepardson, Shepardson then outlinedto Johnson the procedures that Johnson would have to fol-low in order to become a member of the Union. Johnsontestified that Shepardson told Johnson that the latter wouldAll of the foregoingare from uncontrovertedportionsof thetestimonyof Johnson which I credit. This is also supportedby language in the agree-ment.5From uncontrovertedcredited testimony of Johnson.6 From the creditedtestimony of Owens AlthoughJohnson in testifyingon rebuttal at first deniedthat he wasat the airportjob on the day inquestion,when pressed headmitted that he visited the airporton threedifferent occasionsabout thattime.Accordingly, I credit Owens. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave to quit his job after becoming a member of the Unionand then get on the out-of-work list and take his turn atbeing referred to a job. Johnson refused to do this. Althoughthe testimony of Johnson and Shepardson varies somewhatin thisrespect, they both testified to the effect that Johnsoninformed Shepardson, that in addition to Johnson's operat-ing machineswhich should have been operated by membersof the Union, the men were "jumping" machines seven oreight timesa day.' According to Johnson, Shepardson re-plied,when Johnson told Shepardson that the men werejumping machinesin violation of the contract, "I supposeif you had a book that you'd straighten that company out."According to Shepardson, it was Johnson who stated thatif he had aunioncard he would "go back there and straight-en that company out." I find that it is unnecessary to resolvethis particular contradiction in testimony because in anyevent the purport of Johnson's conversation was to the ef-fect that if he had a card he would straighten the Companyout.The next day, August 9, Shepardson visited the jobsite ofthe Respondent located at Auburn Street in Rockford. Hespoke first to Cebe Hysmith, the foreman on that job. Ac-cording to Hysmith's uncontradicted testimony, which Icredit, Shepardson told Hysmith that Johnson had beendown to the union hall and had told Shepardson that Hys-mith was "jumpingmen 8and 10 times a day from onemachine to the other." Shepardson was quite angry when hetold Hysmith this. Shepardson also told Hysmith that John-son told him that Johnson had been performing work whichwas supposed to have been performed by the Union's mem-bers. Shepardson added that Johnson had said that if he hada unioncard he would come out and "straighten everythingout on those jobs." Hysmith then informed Shepardson thatthere was no truth to any of these matters and he denied thatthe men were jumping jobs improperly or that Johnson wasperforming work which was to have been done by membersof the Union.Shepardson also spoke to a number of the men on the jobamong themRaymond Parisot and Emery C. McKinney.These employees testified that they were told thesame in-formation by Shepardson as Shepardson had given to Hy-smith.Both men denied that there was an improper practiceof "jumping machines" on the job or that there were anyother contract violations. Shepardson also told both Parisotand McKinney, as he did Hysmith, that Johnson had statedthat if he had a union card he would straighten the Compa-ny out.On the same day, August 9, Shepardson paid a visit toRespondent's jobsite at the airport in Rockford. Accordingto John Owens, whose testimony I credit as uncontrovertedin anymanner, Shepardson told Owens at the airport jobsiteon that day that Johnson had told Shepardson that this wasthe worst place that Johnson had ever worked and that themen and the Union were not living up to the union contract.Shepardson further told Owens that Johnson stated that ifhe had a book he would straighten them out and that he did7 Althoughthere was some variancein the number of times a day thatJohnson allegedly told Shepardson the men changedmachines, there is noquestionthat Johnson told Shepardson that themen werechanging machinesin excessof thenumber of changes allowedby the contract per day. Thecontract allowed only two changes of machines per day per mannot belong to the Union but was welding which was againstunion regulations. Shepardson also told Owens at that timethat Johnson had told Shepardson that the men were fre-quently jumping from one machine to another which theywere not supposed to do according to the contract. Owensfurther testified that he said that this was ridiculous, therewas only one machine at the airport job. Owens further toldShepardson that the men did not want, referring to Johnson,"that kind of guy in the Union, by George, trying to causepeople trouble when he doesn't belong."In addition to the foregoing, Shepardson testified, with-out contradiction, that, when he visited the Auburn Streetjobsite and spoke to operating engineer McKinney aboutJohnson's report to him regarding the jumping of the ma-chine and failure to live up to the union contract, McKinneybecame angry because the statements Johnson made wereuntrue. Shepardson further stated that the Union has nothad any trouble with the Respondent at any time since thecontract was signed.Moreover, the record shows that the Respondent hadcontracts with other building trades unions and had not hadany difficulties of any sort with any of those unions.On August 10, 1972, the day after Shepardson's visit tothe jobsite, and also on August 9, the day of the visit itself,Hysmith and other employees informed Harry Poivey of thevisit of Shepardson to the job and related to Poivey whatShepardson had told them concerning Johnson's report thatthe men were "jumping" machines many times a day inexcess of contract limitations, that Johnson was performingwork which he should not have been performing as a non-union man under the contract and, moreover, that if he wereto become a member of the Union he would straighten theCompany out.Accordingly, after thinking the matter over, Poivey or-dered Johnson to come to the Respondent's office at ap-proximately 3:30 in the afternoon of that day, August 10.When Johnson arrived he was asked some questions byPoivey. There is some difference in the testimony as to whatthose questions were and the answers to the questions. Ac-cording to Johnson, Poivey asked Johnson if the lattertalked to Shepardson about getting into the Union. WhenJohnson answered in the affirmative, Poivey said, "Did yousay you'd straighten the contract violations out if you hada union book?" When Johnson, answered, "Yes." Poiveysaidto Johnson, "You're fired, go get your money." Ac-cording to Johnson, immediately after as the two walkedinto the office to get Johnson's check, Poivey said, "If youwant to get into the Union, go ahead. I don't care but that'sa sneaky way to go about it."According to Poivey, when Johnson arrived, Poivey saidthat Shepardson had told the men that Johnson had statedthat the men were changing seven or eight times out of thejob. Poivey asked Johnson whether Johnson had said thatand Johnson answered, "Yes." Poivey then said, "I havealso been told you commented on what a bad place this wasto work and you asked the business agent for a card in hisunion so he could set this outfit straight." And then Poiveyasked Johnson if that was true and again Johnson answeredin the affirmative. Thereupon Poivey said to Johnson, "Allright, you're done. Go get your check." As they were walk-ing into the office to get Johnson's check, Poivey, according CHAS.IND. CO.479to Poivey,said to Johnson, "This is a free country,you cando what you want. If you want to join the Union go join it."Poivey denied that he asked Johnson whether the latter hadasked Shepardson about getting into the Union and he alsodenied saying that that was a sneaky way to go about it.From my observation of the witnesses,Poivey and John-son, on the stand and because of certain inconsistencieswhich I have found in Johnson's testimony,I credit Poivey'sversion of Johnson's exit interview.C. Discussion and Concluding FindingsGeneral Counsel contends that the Respondent learnedof Johnson's activity in visiting the union hall and reportingcontract violations to Shepardson,the union business agentand asked for union membership in order to put a stop tothe contract violations taking place at the various jobsitesof the Respondent.Moreover,Respondent's vice president,Poivey,himself,undeniably learned of Johnson's actionswhen Shepardson's visits to the various jobsites on August9 were reported to Poivey.General Counsel further con-tends that finally,when on August 10 Poivey questionedJohnson and learned that the matters related to Poiveythrough Hysmith and Respondent's operating engineer em-ployees were true,Respondent admittedly discharged himon the spot and that this discharge was for the reasons ofJohnson's union activities in seeking to find a means andthreatening to enforce the union contract terms at theRespondent's various jobsites.The Respondent,on the other hand,contends that thefacts show that Johnson was not discharged for any unionactivity,that the Respondent had good relations over aperiod of at least 25 years with the Union herein,and withother building and construction trade unions, and thereforecould not be found to have harbored union animus and thatactually Johnson was discharged only because he was adisruptive force among the Respondent's employees andinterfered with the proper operations of the Respondent'sbusiness.From all of the facts above recited,it is apparent that theRespondent did not have a good working relationship withthe Union.It is also true,as far as the record shows, thatthe Respondent has not had any difficulty with any of theunions with which it ordinarily does business and who rep-resent its various employees.However,even acceptingPoivey's version of the events of August 10 when Poiveydischarged Johnson,and even accepting the Respondent'snormally good relationship with the Union,I find and con-clude that the contention of the General Counsel that Poi-vey was discharged for protected union activity has merit.It is undoubtedly a fact,as can be clearly ascertainedfrom the facts of this case,that Johnson was a disruptiveforce in the ranks of the Respondent's employees. He notonly caused Shepardson,the union business agent, to visitthe Respondent's jobsites to find out if the various employ-ees of the Respondent who were members of the Unionwere failing to comply with the terms of the bargainingagreement between the Respondent and the Union, butJohnson also caused,by Shepardson's visit to the jobsites,a feeling of annoyance with Johnson by the rank-and-filemembers of the Union who were employed by the Respon-dent.In short,Johnson's actions endeared him to no one,either his fellow employees,Union OfficialShepardson, orPoivey,the Respondent's vice president and general manag-er.However,despite the fact that Johnson might have beena disruptive force he was nevertheless engaged in seeking toenforce the bargaining agreement between the Respondentand the Union.The Board has, on numerous occasions,held that the discharge of an employee who seeks to join theUnion or enforce a collective-bargaining agreement to beviolative of the Act whether the employee acts in concertwith others or acts as an individual.The Board's theory isthat such an employee is actually attempting to implementthe provisions of the collective-bargaining agreement and,as such,is affecting the rights of all employees in the bar-gaining unit.Therefore,such an employee is not acting onlyfor himself but acting for all employees in the bargainingunit and in this respect is engaged in concerted protectedunion activity.8In the case at bar,Johnson's complaint to Shepardsonand Shepardson's visit to the jobsite gave to Poivey therealization of the power that the collective-bargaining pro-cess gives to employees.While it is true that the Respondenthad a good working relationship with the Union, it is never-theless also true,as shown from the abovefacts,that theRespondent could, in fact,have been violating the terms ofthe agreement.This shown by the fact that Johnson workedon equipment and performed services for the Respondentthat were within the jurisdiction of the Union pursuant tothe terms of the collective-bargaining agreement.Whetherthe Union was aware of this or merely looked the other wayisnot certain.But it is certain that for the first time theRespondent became aware of the fact that someone waspolicing the collective-bargaining agreement.Thus John-son, who was the first to complain about the contract viola-tions and who also made the statement that if he had aunion card he would straighten Respondent's operationsout, gave notice to the Respondent that it might have to liveup to the terms of the collective-bargaining agreement. Ifind that were it not for this activity Johnson would not havebeen discharged.Moreover,even assumingthatJohnson was not com-pletely correct concerning his interpretation of the contractbetween the Respondent and the Union and even assumingthat he was not correct in stating that the men were "jump-ing" machines more times a day than was permitted by thecontract,the Respondent still violated the act in dischargingJohnson.The Board has held that the right of employees topress complaints does not depend on either the employersor the Board's appraisal of the employee's complaint. Thewisdom or unwisdom of the men who are complaining, andtheir justification or lack of it are irrelevant to the questionof whether employees are engaging in protected concertedactivity."I am therefore constrained to find that Johnson's efforts,or professed efforts,to join the Union and his threat to seekenforcement of the union contract are the type of conduct8 SeeB & M Excavating, Inc.,155 NLRB 1152, 1154;InterboroContractors,Inc.,157 NLRB 1295, 1298;New York Trap Rock Corporation, NytraleteAggregateDivision,148 NLRB 374, 375-376Mushroom TransportationCo. Inc.,142 NLRB 1150, 1158. 4S0DECISIONSOF NATIONAL LABOR RELATIONS BOARDprotected by the Act, and his discharge for these reasons is,accordingly, violative of Section 8(a)(3) and (1) of the Act.10Additionally, I find that Poivey's questioning of Johnson,even under Poivey's version of the exit interview, constitut-ed coercive interrogation within the meaning of Section8(a)(l) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activitiesof the Respondent set forth in section III,above,ocurring in connectionwith the operations of theRespondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic,and com-merce among the several States and tend to leadto labordisputes burdening and obstructingconunerce and the freeflow of commerce.V THE REMEDYHaving found,as set forth above,that the Respondenthas engaged in certain unfair labor practices, it will be rec-ommended that it cease and desist therefrom and take cer-tainaffirmativeaction, set forth below,designed toeffectuatethe policies of the Act.It having been found that the Respondent, by interroga-tion, restrained and coerced employees in violation of Sec-tion 8(a)(1)of the Act,Ishall recommend that theRespondent cease and desist therefrom.It having been found that the Respondent discriminatori-ly discharged Walter R. Johnson,I shall recommend thatRespondent offer Johnson immediate and full reinstate-ment to his former job or,if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges. In addition, I shallrecommend that the Respondent make Johnson whole forany loss he may have suffered by reason of the discrimina-tion againsthim bypayment to him of a sum of moneyequal to that which he would normally have earned from thedate of his discharge less net earnings during said period.Backpay shall be computed with interest on a quarterlybasis in the manner described by the Board inF.W. Wool-worth Company,90 NLRB 289, 291-295;Isis Plumbing &Heating Co.,138 NLRB 716.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaningof Section 2(5) of the Act.3.By interrogating its employee with regard to his unionactivity, the Respondent has interfered with,restrained, andcoerced its employees in the exercise of the rights guaran-teed said employees in Section 7 of the Act and therebyRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.4.By discriminatorily discharging its employee, WalterR. Johnson,the Respondent has violated Section 8(a)(3)and (1) ofthe Act.10 SeeHC Smith Construction Co,174 NLRB 1173.ORDER"Respondent, Chas. Ind. Co., Rockford, Illinois, its offi-cers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees concerning their union orother protected concerted activities.(b)Discouraging membership in Local 150, Internation-al Union of Operating Engineers, or any other labor organi-zation,by discharging any employeefor engaging inprotected union or concerted activity, or by discriminatingagainst employees in any other manner in regard to theirhire and tenureof employment or any term or condition ofemployment.(c) In any like or similar manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to form, join, assist,or be represented by Local 150,International Union of Operating Engineers, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing or to engage in other con-certed activity for the purpose of collective bargaining, orother mutual aid or protection, or to refrain from any andall such activity except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8(a)(3) as guaranteed in Section 7 thereof.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)OfferWalter R. Johnson immediate and full rein-statement to his former job or, if that job no longer exists,to a substanitally equivalent position, without prejudice tohis seniority or other rights and privileges enjoyed, andmake him whole for any loss of earnings he may have suf-fered by reason of the discrimination against him in themanner set forth in the section of this Decision entitled the"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other reports necessary toanalyze the amount of backpay due under this Order.(c)Post at its office in Rockford, Illinois, copies of theattached notice marked "Appendix." 12 Copies of said no-tice, on forms provided by the Officer-in-Charge for Subre-ii In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order and all objections thereto shall deemedwaived for all purposes12 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." CHAS. IND. CO.481gion 38, after being duly signed by Respondent's represent-ative, shall be posted by the Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure that saidmaterials are not altered, defaced, or covered by any othermaterial.(d)Notify the Officer-in-Charge for Subregion 38, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmenthis seniority or other rights and privileges, and WE WILLmake him whole for any loss that he may have sufferedas a result of our discrimination against him.WE WILL NOT in any like or similar manner interferewith, restrain, or coerce our employees in the exerciseof their right to form, join, or assist, or be representedby Local 150, International Union of Operating Engi-neers, or any other labor organization, to bargain col-lectively through representatives of their own choosingor engage in other concerted activity for the purpose ofcollective bargaining or other mutual aid or protectionor to refrain from any or all such activity.DatedByWE WILL NOT question any of our employees abouttheir union or other protected concerted activities.WE WILL NOT discharge any of our employees for en-gaging inany union or other protected concerted activ-ities.WE WILL offer Walter R. Johnson full reinstatementto his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice toCHAS IND. CO(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Savings Center Tower, 10th Floor,411 Hamilton Boulevard, Peoria, Illinois 61602, Telephone309-673-9061, Ext. 282.